24 F.3d 1356
UNITED STATES of America, Plaintiff-Appellee,v."Lnu" OMAR aka Fernandez Omar, Defendant-Appellant.
No. 91-5414.
United States Court of Appeals,Eleventh Circuit.
July 6, 1994.

Carl Lida, Miami, FL, for defendant-appellant.
William C. Healy, Linda Collins Hertz, and Dawn Bowen, Miami, FL, for plaintiff-appellee.
Appeal from the United States District Court for the Southern District of Florida.
Before EDMONDSON and CARNES, Circuit Judges, and HILL, Senior Circuit Judge.
ON PETITION FOR REHEARING
PER CURIAM:


1
Upon consideration of the Appellee's petition for rehearing in the nature of a request for modification, that petition is granted, and the opinion filed in this case on March 23, 1994, and published at 16 F.3d 1168, is modified in one respect.  The overlapping paragraph on 16 F.3d at 1171-72, and the two footnotes accompanying it, are deleted, and in their place the following paragraph is substituted:


2
Considering the elements of the offense of bank robbery and the specific offense characteristics of Sec. 2B3.1, we conclude that the fact that the crime in this case involves four bank robbers, and the fact that three of the robbers were armed and went into the bank, one with an Uzi machine pistol, are aggravating factors present to a degree not adequately considered by the Sentencing Commission in formulating the guidelines.  In other words, these particular facts take this case outside the heartland of bank robberies and justify an upward departure.  See 18 U.S.C. Sec. 3553(b).


3
Judge HILL adheres to his dissent. 16 F.3d at 1172-73.